24 N.Y.2d 920 (1969)
In the Matter of Hyman H. Smith et al., Petitioners,
v.
M. Spiegel & Sons, Inc. et al., Respondents. (Action No. 1.)
In the Matter of M. Spiegel & Sons Oil Corp., Appellant,
v.
Department of Buildings of the City of New York, Respondent. (Action No. 2.)
Court of Appeals of the State of New York.
Argued April 16, 1969.
Decided May 14, 1969.
Leslie H. Goldenthal for appellant.
J. Lee Rankin, Corporation Counsel (Sanford I. Freedman and Stanley Buchsbaum of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BRIETEL and JASEN. Taking no part: Judge KEATING.
Order affirmed, without costs; no opinion.